NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YUCHAO ZHANG,                                   No.    16-72945

                Petitioner,                     Agency No. A201-295-496

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Yuchao Zhang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to consider Zhang’s contentions as to error in the

agency’s adverse credibility determination that he raises for the first time in his

opening brief. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004)

(petitioner must exhaust issues or claims in administrative proceedings below).

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies as to the details of Zhang’s detention, the date of his

arrest, when his family’s land was confiscated, where Zhang lived and worked

following his detention, and when Zhang contacted the authorities to contest the

confiscation of his family’s land. See Shrestha, 590 F.3d at 1048 (adverse

credibility finding reasonable under the totality of the circumstances). Zhang’s

explanations do not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). Thus, in the absence of credible testimony in this case,

Zhang’s asylum claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                    16-72945